Citation Nr: 1522262	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  06-17 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder.

2.  Entitlement to service connection for a disability affecting the bilateral arms, to include arthritis and numbness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2004 by the Department of Veterans Affairs (VA) New Orleans, Louisiana, Regional Office (RO). 

A videoconference hearing was held before the undersigned Veterans Law Judge in June 2008.

When the case was before the Board in March 2013, it consisted of four issues; all of those issues were remanded for additional evidentiary development.  Pursuant to the March 2013 Remand, the RO granted service connection for two of the issues that had been on appeal, service connection for psychiatric disorder and neurocardiogenic syncope, thus the appeal became limited to the above-noted two remaining issues.  In May 2014, the case was again Remanded for necessary development.  It has been returned to the Board for appellate review.  

Finally, it is again noted that the Veteran repeatedly raised additional claims for service connection for diabetes mellitus type II as secondary to his service-connected cervical and lumbar spine disabilities, and whether new and material evidence has been submitted to reopen previously denied claims for chronic obstructive pulmonary disease and sleep apnea.  See Veteran's statements dated in January 2012 and May 2014 and AMC's Inferred Issues Memoranda of November 2013 and October 2014.  The Veteran also raised the issue of an increased rating for his lumbar and cervical spine disorders as well as the major depressive disorder.  See statements from the Veteran dated in October 2013 and May 2014. As these matters have not been adjudicated, they are again referred to the agency of original jurisdiction for the appropriate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets having to remand the Veteran's claims for another time; however, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

The Veteran contends that he has a disability of the arms and shoulders that is related to service, to include parachuting in service.  

The Board Remanded the matter in the past for examination and opinion to determine whether there was current disability that was at least as likely as not due to service or an incident of service. 

The Board directed in March 2013 that the examiner address whether there is cervical radiculopathy because the Veteran is service-connected for cervical strain and cervical arthritis.  The VA examiner indicated in October 2013 that it was as least as likely as not that certain upper extremity symptoms, including cubital tunnel syndrome, are related to his diabetes and sensory-motor peripheral neuropathy.  The Board has noted in the Introduction to this decision that service connection for diabetes as secondary to service-connected disability is a matter that is being referred to the AOJ.  As noted by the Board in the April 2014 Remand, given the October 2013 opinion, the Board finds that these matters are inextricably intertwined.  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  Therefore, the Board must remand the issue of entitlement to service connection for disability affecting the bilateral arms, to include arthritis and numbness as it is inextricably intertwined with the issue of service connection for a cervical spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation).

The Board finds there was noncompliance with the June 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

A VA medical opinion of July 2014 indicated that the Veteran had neurocardiogenic syncope predating his service suggesting autonomic dysfunction.  The physician also noted that sick sinus syndrome can be related to autonomic dysfunction and often is progressive.  In light of the physician's comments, a theory of secondary service connection has been raised.  Moreover, additional evidence is of record which indicates that the Veteran has carotid artery disease (see February 2014 medical record of Dr. McClelland) and CHF (see VA treatment records dated in January 2013).  Additional medical inquiry is necessary as directed below.

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the physician who provided the July 2014 opinion or a suitable substitute.  Request that the clinician review the electronic claims folder and indicate that such was reviewed in the opinion.

(a)  The clinician is asked to state whether the sick sinus syndrome clearly and unmistakably (i.e., obviously, manifestly, undebatably) existed prior to service.  Please provide a complete rationale for the opinion.  

(b)  If so, is it clear and unmistakable (i.e., obvious, manifest, undebatable) that the pre-existing sick sinus syndrome WAS NOT aggravated (i.e., permanently increased in severity) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please explain the rationale for the opinion.

(c)  If a response above is negative, is it at least as likely as not least as likely as not (i.e., 50 percent or greater possibility) that sick sinus syndrome began in or is related to the Veteran's period of active service.  Please explain the rationale for the opinion.

(d)  With respect to the additional diagnoses of record, is it at least as likely as not (i.e., 50 percent or greater possibility) that any cardiovascular disorder is related to the Veteran's period of active service.  See medical records added to the record since the last remand which note diagnoses of carotid artery disease (February 2014 medical record of Dr. McClelland) and CHF (VA treatment records dated in January 2013).  Please explain the rationale for the opinion.

(e)  Is it at least as likely as not that sick sinus syndrome, CHF or carotid artery disease is due to or caused by the service connected neurocardiogenic syncope.  Please explain the rationale for the opinion.

(f)  Is it at least as likely as not that sick sinus syndrome, CHF or carotid artery disease is aggravated (permanently worsened) beyond the natural progress by the service connected neurocardiogenic syncope.  Please explain the rationale for the opinion.

2.  Following development and adjudication of the intertwined issue referred to the AOJ in the Introduction of service connection for diabetes mellitus type II as secondary to his service-connected cervical and lumbar spine disabilities, readjudicate the issue of service connection for disability affecting the bilateral arms, to include arthritis and numbness as well as the cardiovascular disease issue.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).


_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




